           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

ALONZO HAMPTON                                               PLAINTIFF
ADC #137559

v.                       No. 5:17-cv-149-DPM

KEONTIS WALKER                                              DEFENDANT

                                ORDER
     This case is first out for trial on Monday, 24 February 2020. The
Court will hold a pretrial at 10:30 a.m. on Friday, 14 February 2020.
We'll discuss pending motions and trial architecture.
     1. Pretrial Motions.    The Court notes the parties' motions in
limine, NQ 45 & NQ 47, and Hampton's motion for deposition and to
compel discovery, NQ 48. The Court grants Hampton permission to file
confidential exhibits under seal. NQ 48 at 18 & NQ 49 at 6-7. And the
Court would appreciate an expedited response to Hampton's most
recent motion, NQ 48, by 10 February 2020. The Court reserves ruling
on most of these issues until the February 14th pretrial.
     The Court grants the slice of Hampton's motion in limine about his
attire at trial. NQ 45 at 4-5. Though the jury will know that Hampton
was an inmate at the time of the events at issue, his current status as an
inmate is not relevant. He should therefore be permitted to appear in
civilian clothes. As for shackles, the Court will consult with the U.S.
Marshal, the ADC guards, and counsel at the pretrial and then decide
whether shackles are needed during trial. When suitable, though, the
Court's preference is to have the Arkansas Department of Correction
send the appropriate "stun" belt for use at trial instead of shackles.
     2. Jury Instructions. The Court is working on a set of draft
instructions that it will circulate before trial. If either party wants to
request case-specific instructions, then it should submit them to
chambers by 12 February 2020.
     3. Exhibits, Witnesses, and Pretrial Disclosures. The parties
must file their Local Rule 26.2 pretrial disclosures by 12 February 2020.
They must submit their lists of potential witnesses and exhibits by close
of business on 19 February 2020. Please use the Court's forms for both
exhibit and witness lists. A set of original exhibits and a courtesy copy
in three-ring binders      should be     submitted to      chambers by
February 19th, too. If the parties plan to use electronic exhibits, they
should have paper copies available as a fall-back.
     So Ordered.




                                  -2-
